Citation Nr: 1228540	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  10-05 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a colon disorder, to include diverticulitis.

2.  Entitlement to a heart condition, to include ischemic heart disease.

3.  Entitlement to a psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

5.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran had active service from August 1969 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee, which denied service connection for conditions of the colon and heart, as well as for PTSD, and granted service connection for peripheral neuropathy of the lower extremities, each of which was assigned an initial 10 percent evaluation, effective from November 2007.  

In March 2012, the Veteran testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is on file.

For purposes of clarification, the service connection claim for a colon condition is currently in appellate status; contrary to statements made in a deferred rating action of February 2012.  The claim was denied in a May 2009, a timely Notice of Disagreement was filed in May 2009 , a Statement of the Case was issued in June 2009 and a timely substantive appeal was received in January 2010, giving the claim appellate status.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing by the appellant or by his or her authorized representative at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204.  The claim has not been formally withdrawn by either the Veteran or his representative as required under the aforementioned provisions, and the DRO who authored the February 2012 deferred rating action had no authority to withdraw the claim.  The Board notes that testimony on this issue was provided at the travel Board hearing of March 2012.  

In addition, as pointed out by the Veteran's representative in a February 2012 brief, the Veteran's PTSD claim contemplates consideration of psychiatric disorders other than PTSD.  In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As will be further explained herein, the service connection claim for a psychiatric disorder to include PTSD requires additional evidentiary development and must be remanded.  

A June 2012 review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The claims of entitlement to a psychiatric disorder, to include depression and PTSD, and entitlement to initial disability ratings in excess of 10 percent for peripheral neuropathy of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from October 1970 to August 1971; therefore, exposure to herbicides including Agent Orange is presumed. 

2.  The Veteran was not awarded any decorations indicative of combat in and of themselves, and participation in combat is not otherwise established.  

3.  A claimed colon condition, to include diverticulosis and diverticulitis, is not among the enumerated conditions for which service connection may be established on a presumptive basis based on exposure to Agent Orange or other herbicide agents used during service in Vietnam.

4.  No colon condition, including diverticulosis/diverticulitis was incurred in service, it is not shown to be causally or etiologically related to service or any service-connected disability, and it is not shown to have been caused by in-service herbicide exposure.

5.  The record does not contain a current diagnosis of any heart condition, to include ischemic heart disease.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a colon disorder, to include diverticulitis/diverticulosis have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2011).

2.  A heart condition, to include ischemic heart disease, was not incurred in or aggravated by service, to include presumptively.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011); 75 Fed. Reg. 53,202 (Aug. 31, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits. As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112  (2004). 

The RO informed the Veteran of VA's duty to assist him in the development of evidence pertinent to his service connection claims in July and November 2008 letters, wherein he was advised of the provisions relating to the VCAA.  Specific duty to assist letters relating to the psychiatric/PTSD claim were issued in August and September 2008.  Provisions and evidentiary requirements specific to claims brought under the theory of exposure to herbicides in service were also addressed in the November 2008 letter.  The Veteran has been advised that VA would assist him with obtaining relevant records from any Federal agency, which may include medical records from the military, from VA hospitals (including private facilities where VA authorized treatment), or from the Social Security Administration.  With respect to private treatment records, the letter informed the Veteran that VA would make reasonable efforts to obtain private or non-Federal medical records, to include records from State or local governments, private doctors and hospitals, or current or former employers. Furthermore, the VA included copies of VA Form 21-4142, Authorization and Consent to Release Information, which the Veteran could complete to release private medical records to the VA.  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473  (2006).  Specifically, this information must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The July 2008 letter provided the Veteran with notice of the type of evidence necessary to establish a disability rating or effective date as was discussed in the Dingess case.  Subsequent adjudication of the claims on appeal was undertaken in Statements of the Case (SOC) issued in December 2009 and December 2011.  Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to afford statutory notice to claimant prior to initial rating decision by issuing notification letter after decision and readjudicating claim and notifying claimant of such readjudication in the statement of the case). 

With respect to the claims involving peripheral neuropathy of the lower extremities, these arise from the Veteran's disagreement with the initial disability rating following the grant of service connection for these conditions.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128  (2008).  That burden has not been met in this case. 

The Board also finds that all of the relevant facts have been properly developed, and that all available evidence necessary for an equitable resolution of the claims on appeal has been obtained.  The file contains the Veteran's service treatment records (STRs) and copious VA medical records.  The Veteran presented testimony at a travel Board hearing held in March 2012, and the record contains contentions and arguments presented by the Veteran and his representative.  A VA medical examination assessing the Veteran's heart condition was conducted in 2010.  

The Board observes that no examination has been provided in this case in conjunction with the service connection claim for a colon disorder.  Under 38 U.S.C.A. § 5103A(d), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).   

Here, as will be explained herein, essentially the only evidence presented indicating that a currently claimed colon disorder may be associated with military service (to include herbicide exposure presumptively sustained therein) consists of the Veteran's own lay statements.  In a case issued by the Federal Circuit Court it was held that a conclusory, generalized statement relating an in-service illness to present medical problems is not sufficient to necessitate obtaining a VA examination and that medical examinations are not to be routinely and automatically provided to all veterans in disability cases involving nexus issues.  Waters v. Shinseki, 601 F.3d 1274, 1278-79  (Fed. Cir. 2010).  A VA examination is therefore not necessary as related to this claim.  McLendon, 20 Vet. App. at 79. 

Accordingly, the Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the VCAA and that no further actions need be undertaken on the Veteran's behalf.  See 38 U.S.C.A. §5103A and 38 C.F.R. § 3.159(c)-(e).  The Board finds that as to the claims being decided herein on appeal, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183  (2002). 


SERVICE CONNECTION

The Veteran is seeking entitlement to service connection for conditions of the colon and the heart.  His primary contention is that service connection is warranted for these conditions as a result of in-service exposure to herbicide agents, including Agent Orange.  

The evidence reflects that the Veteran served in the Republic of Vietnam from October 1970 to August 1971 and accordingly, as will be further explained herein, in-service exposure to herbicides, including Agent Orange, is presumed.  His service MOS was cook/executive chef.

The Veteran's DD 214 reflects that he received awards and decorations including a National Defense Service Medal, Army Commendation Medal and a Bronze Star.  None of these medals, however, are prima facie evidence of combat exposure.  Evidence denoting participation in combat includes award of decorations such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.  Therefore, participation in combat is not established and the Veteran is not entitled to the presumptions at 38 U.S.C.A. § 1154(b). 

However, as provided by 38 U.S.C.A. § 1154(a), VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. With specific regard to lay evidence, the type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed.

Generally, in order to prevail on the issue of service connection, there must be (1) evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439  (1995).  The provisions of 38 C.F.R. § 3.310 were amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.

Additionally, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain enumerated diseases shall be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  The enumerated diseases which are deemed to be associated with herbicide exposure include prostate cancer.  See 38 C.F.R. § 3.309(e). 

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era, such as here, and has one of the diseases listed in 38 C.F.R. § 3.309(e), including prostate cancer, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e), recently amended to add AL amyloidosis, hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  See 74 Fed. Reg. 21,258 (May 7, 2009), 75 Fed. Reg. 53202 (August 31, 2010); see also 38 C.F.R. § 3.307(a)(6)(ii), 3.309 (e). 

In addition to the presumptive regulations, a claimant may establish service connection for diseases not listed as presumptive based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11  (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence. Davidson v. Shinseki, 581 F. 3d 1313  (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372  (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370  (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193  (1991).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim. It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).

A.  Colon Disorder

The Veteran has claimed service connection for a disorder of the colon secondary to service-connected diabetes, or in the alternative as related to herbicide exposure sustained in service.  

In June 2008, the Veteran filed an original service connection claim for a colon disorder, to include diverticulitis.  

The STRs are entirely negative for any complaints of an abdominal or gastrointestinal nature, and are similarly negative for any diagnosed colon disorder, to include diverticulitis.  The August 1971 separation examination report reveals that clinical evaluation of the abdomen and genitourinary system was normal and that the Veteran denied having stomach trouble or frequent indigestion.  

VA records reflect that a July 1999 endoscopy report revealed diverticulosis throughout the colon.  The Veteran was hospitalized in August 1999.  At that time, the Veteran had a 2-day history of abdominal pain and a 3-day history of fever with extensive sweating.  The Veteran also had symptoms of vomiting, but not of nausea.  Probable diverticulitis was assessed and the Veteran was admitted for further testing.  The Veteran was prescribed several medications and instructed to maintain a specific diet, requiring low fiber intake and avoidance of nuts, seeds and popcorn.  

In November 2000, the Veteran was seen by VA with complaints of a 3 to 4 month history of left flank pain with one episode of vomiting.  Left flank pain of unknown etiology was assessed.  In September 2003, he was seen with symptoms of generalized myalgia, fever, nausea and constipation, assessed as diverticulitis v. UGI bleeding.  A March 2004 record revealed a history of gastroeshophageal reflux disease (GERD) and polyps.   

A VA diabetes mellitus examination was conducted in December 2008.  The Veteran reported that diabetes had been diagnosed in September 2008.  A 10-year history of GERD and diverticulosis diagnosed since 1999 were noted.  The report also mentioned that an EGD from April 2000 showed chronic gastritis and was H pylori positive.  The Veteran reported having excessive gas and denied having heartburn or indigestion.  A barium study revealed right colon and sigmoid diverticulosis.  The examiner observed that the GERD and diverticulosis had been diagnosed prior to the diagnosis of diabetes and indicated that the Veteran denied being diagnosed with diabetic gastroparesis to that point.  Further GI work-up was deferred.

Another VA diabetes mellitus examination was conducted in April 2010.  The Veteran gave a history of GERD.  No colon condition was diagnosed.

The Veteran provided testimony at a travel Board hearing held in March 2012.  He indicated that diverticulitis had been diagnosed in 1998 and he had no idea if this condition was related to service.  The Veteran indicated that during service he experienced stomach problems, such as pain and gas.  

Analysis

The Veteran has claimed service connection for a colon disorder secondary to service-connected diabetes, or in the alternative as related to herbicide exposure sustained in service.  

The file contains evidence that diverticulosis was diagnosed in 1999 and continued to be shown in 2008; in addition, diverticulitis was noted in 1999 and GERD was diagnosed in 2003.  As such, evidence of current disability is established.  

A veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307.  In this case, the evidence establishes that the Veteran served in the Republic of Vietnam during the Vietnam Era. Therefore, exposure to herbicide agents during service is presumed by regulation.

However, no colon condition, including diverticulosis/diverticulitis or GERD is included among those disabilities for which service connection may be presumed based on exposure to herbicides.  38 C.F.R. § 3.309(e).  VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See 59 Fed. Reg. 341-46 (Jan. 4, 1994); see also 61 Fed. Reg. 57,586-57,589 (Nov. 7, 1996); see also 68 Fed. Reg. 27,630-27,641 (May 20, 2003); 72 Fed. Reg. 32,345-32,407 (June 12, 2007); 74 Fed. Reg. 21,258-60 (May 9, 2009).  Thus, the presumptive provisions related to herbicide exposure do not provide a basis upon which to establish service connection for currently manifested diverticulosis/diverticulitis or GERD.  

Regarding service incurrence, the STRs are entirely negative for any complaints of an abdominal or gastrointestinal nature, and are similarly negative for any diagnosed colon disorder, to include diverticulitis.  

Under 38 C.F.R. § 3.303(b), a method of establishing the second and third Hickson elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303  (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302  (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253  (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In hearing testimony presented in 2012, the Veteran acknowledged having symptoms of stomach pain and gas in service.  The Board notes that while a lay person like the Veteran is competent to attest to symptoms he experienced during service, such as those aforementioned, the Board finds that diagnosing a colon condition requires special medical training and therefore the presence of such a condition is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the Veteran's opinion to the extent that he purports to suggest that a colon condition such as diverticulosis/diverticulitis was manifested during active service is not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998). 

The August 1971 separation examination report revealed that clinical evaluation of the abdomen and genitourinary system was normal and that the Veteran denied having stomach trouble or frequent indigestion.  The Board finds more compelling the negative STRs and the normal separation examination of August 1971, than any lay claims found in the record regarding the Veteran having chronic symptoms of stomach pain while on active duty.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330  (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358  (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  Given the above, the Board finds that the preponderance of the competent and credible evidence indicates that the Veteran's lay reports of gastrointestinal symptomatology in-service resolved and he did not have any colon condition while on active duty.

The Veteran has not specifically maintained, nor does the evidence reflect that a colon condition was diagnosed during service or at any time prior to 1997, more than 15 years after the Veteran's discharge from service.  As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1971 and the first complaints and/or treatment for possible symptoms of diverticulosis in 1997, to be compelling evidence against finding continuity.  Put another way, the well documented gap between the Veteran's discharge from his active duty and the first evidence of the claimed disorder weighs heavily against his claim.  See Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his condition).  The Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with abdominal pain, and gas since service.  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra.  However, there has been no specific lay information provided that such symptoms were chronic and continuous since service, nor does any clinical evidence so reflect.  Accordingly, continuity and chronicity of symptoms relating to a colon condition, in and since service has not been established.  

A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326  (Fed. Cir. 2000); this is the third Hickson element.  A veteran may establish service connection based on exposure to Agent Orange with proof of actual direct causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).  

In this case, there has been no competent evidence or opinion presented establishing or even suggesting that a colon condition which initially manifested many years after the Veteran's period of service, is etiologically related to service, to include by virtue of herbicide exposure presumptively sustained therein.  In addition, and for the sake of completeness, the Board notes that the file contains no evidence of a secondary relationship between a colon condition and service-connected diabetes.  In this regard, upon VA examination of 2008 the examiner observed that the GERD and diverticulosis had been diagnosed (years) prior to the diagnosis of diabetes.  

To the extent that the Veteran asserts that he suffers from a colon condition arising during or as a result of service, or as a result of herbicide exposure presumptively sustained therein, the Board does not question the Veteran's sincerity in his belief that such an etiological relationship exists.  While he is certainly competent to relate events in service and after service, such as reporting symptoms occurring post-service and in-service, there is no evidence that he possesses the requisite medical training or expertise necessary to render him competent to offer evidence on the complex medical matters in this case involving the etiology and onset of a claimed colon condition.  Cromley v. Brown, 7 Vet. App. 376, 379  (1995).  Essentially, it is beyond the Veteran's competency to link his currently manifested colon condition to service, or to a service-connected condition.  See Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007) (explaining that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  

Essentially, as the weight of the evidence is against a finding that the Veteran's claimed colon condition is related to service or to a service-connected condition, the preponderance of the evidence is against this service connection claim.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The benefit sought on appeal is therefore denied. 

B.  Heart Condition

In November 2008, the Veteran filed an original service connection claim for a heart condition, to include claimed as ischemic heart disease.  

The STRs include a June 1969 enlistment examination report which revealed that clinical evaluation of the lungs, chest and heart was normal and that a blood pressure reading of 132/94 was made.  A discharge examination report of August 1971 also reflected that clinical evaluation of the lungs, chest and heart was normal and showed that a blood pressure reading of 134/70 was made and that the Veteran denied having shortness of breath, chest pain or heart trouble.  The records are entirely negative for any complaints, findings or diagnosis relating to any cardiovascular/heart condition.  

VA chest X-ray films of July 1993 revealed minimal pleural thickening with no infiltrates or effusion.  The heart and pulmonary vascularity were normal.  Chest X-ray films of October 1993 revealed evidence of right pleural effusion.  

In December 2000, the Veteran was seen by VA with complaints of acute onset of pain in the left rib area.  The Veteran reported that this pain had been intermittent for several years.  Probable muscle spasm of the left 7th intercostals muscle was assessed.  A chest X-ray film of November 2002 was within normal limits.  A cardiology record of April 2003 indicated that the Veteran's blood pressure rose to 260/180 during exercise.  The Veteran reported that he had never been treated for hypertension.  An assessment of exaggerated blood pressure response to exercise with stage 1 hypertension at rest was made.  In August 2003, the Veteran was seen with a 1-day history of chest pain and shortness of breath, assessed as chest pain and probable acute pericarditis.  An entry dated in March 2004 revealed that a CT scan of the chest revealed resolution of left pleural and pericardial effusions. 

A VA diabetes mellitus examination was conducted in December 2008 reflecting that diabetes had been diagnosed in September 2008.  The Veteran reported having hypertension since the mid-1990's and being on medication for control.  He denied having a history of heart failure, CAD or myocardial infarction.  Dyspnea on exertion was noted.  A CT scan of the abdomen revealed evidence of pericardial effusion  An EKG revealed sinus rhythm with marked sinus arrhythmia and right bundle branch block.  The examiner opined that the Veteran's hypertension was likely essential and observed that there was no diagnosis of CAD or heart failure made to that point.  It was mentioned that the Veteran had been previously evaluated for pericardial effusion in 2003 prior to the diabetes diagnosis, and that a 2004 CT scan revealed resolution of the effusions.  It was also noted that recent testing was negative for exercise induced myocardial ischemia.

Another VA diabetes mellitus examination was conducted in April 2010.  The Veteran gave a history of pericardial effusion, and of hypertension, and denied having a history of myocardial infarction, hypertensive heart disease, valvular heart disease, or congestive heart failure.  Chest X-ray films revealed normal heart size and no infiltrates or pleural effusions.  An impression of no cardiac or pulmonary abnormality was made.  Essential hypertension was diagnosed and it was determined that this was not a complication of diabetes as it was diagnosed prior to diabetes.  

The Veteran provided testimony at a travel Board hearing held in March 2012.  He indicated that in 1990 he had been hospitalized due to fluid around the heart.  He indicated that he never received any information regarding the reasons for or etiology of this condition, but assumed that it could be related to his service in Vietnam, as a result of stress sustained therein.  He also indicated that around 2001 or 2002 he was hospitalized by VA for treatment of a heart condition (p. 13).


Analysis

The Veteran has claimed service connection for a heart condition secondary to service-connected diabetes, or in the alternative as related to herbicide exposure sustained in service.  

The Board observes that the Veteran's currently diagnosed conditions include hypertension.  Service connection for hypertension was denied in a July 2010 rating action which was not appealed.  Hence that claim, having been independently addressed and now subject to finality, is not part of the current appeal and will not be further addressed as part of this appeal. 

A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, including an herbicide commonly referred to as Agent Orange, unless there is affirmative evidence to the contrary.  U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii).  In this case the service personnel records show that the Veteran had service in the Republic of Vietnam.  His exposure to herbicides during service therefore is presumed.

If a Veteran was exposed to an herbicide agent, such as Agent Orange, during active service, certain specific diseases shall be service connected if manifest to a degree of 10 percent or more at any time after service.  U.S.C.A. § 1116(a)( b) (West 2002); 38 C.F.R. § 3.307(a)(6)(ii).  The diseases subject to this presumption of service connection are listed at 38 C.F.R. § 3.309(e).

During the pendency of the Veteran's claim and appeal, VA amended 38 C.F.R. § 3.309(e) to include ischemic heart disease.  75 Fed. Reg. 53202 (August 31, 2010).  The pertinent part of that amendment added the following to § 3.309(e): "Ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina)."  75 Fed. Reg. 53202, 53216 (August 31, 2010).  For the purposes of 38 C.F.R. § 3.309(e), ischemic heart disease means any atherosclerotic heart disease resulting in clinically significant ischemia or requiring coronary revascularization.  See 75 Fed. Reg. 53,205 (Aug. 31, 2010). Ischemic heart disease is "an inadequate supply of blood and oxygen to a portion of the myocardium."  Id.  

The threshold issue in this case involves the matter of whether a heart condition (other than hypertension) has actually been diagnosed.  In this case, Hickson element (1) is lacking.  Regardless of the theory of entitlement raised, the medical evidence on file does reflect that a heart condition, ischemic or otherwise, is currently diagnosed.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998). 

The requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, the evidence indicates that the Veteran had a history of chest pain and effusion treated by VA in the 1990's and early 2000's.  However, since 2004, no further evidence of effusion has been shown.  Thereafter, upon VA examination  of April 2010, chest X-ray films revealed normal heart size and no infiltrates or pleural effusions.  An impression of no cardiac or pulmonary abnormality was made.  In summary, since the Veteran's filed his service connection claim for a heart condition in 2008, there has been no evidence of a clinically diagnosed heart condition.   

The Board has considered the Veteran's lay assertions to the effect that he currently has a heart condition.  While the Veteran is generally considered competent to report symptoms; a lay person such as the Veteran is not competent to offer an opinion on complex medical questions, such as rendering a diagnosis or offering an opinion as to the underlying etiology of his symptoms; essentially it is beyond the Veteran's competency to diagnose himself with a heart disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions). 

In summary, the law limits entitlement for service-related diseases and injuries to cases where the underlying in- service incident has resulted in a current disability.  Degmetich, 104 F. 3d at 1332; Rabideau v. Derwinski, 2 Vet. App. 141  (1992). Thus, because the evidence reflects that the Veteran does not currently have a clinical diagnosis of a heart condition; service connection for this claimed condition is not warranted on this basis alone.  For the reasons and bases set forth above, the service connection claim for a heart condition must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule as required by law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2011).


ORDER

Entitlement to service connection for a colon disorder, to include diverticulitis/diverticulosis, is denied.

Entitlement to service connection for a heart condition, to include ischemic heart disease, is denied.


REMAND

A remand is required in conjunction with the Veteran's appeal to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011).

With respect to the service connection claim for a psychiatric disorder to include PTSD, a brief review of the evidence indicates that assessments of PTSD and depression were documented in a March 2010 psychiatry note.  A VA PTSD examination was conducted in June 2011.  At that time, the examiner concluded that the criteria for PTSD were not met and further opined that the criteria for a diagnosis of depressive disorder were met, but that this condition was not due to military service.  The Board also observes that it has not been established that the Veteran engaged in combat with the enemy and his alleged in-service stressors as reported in an October 2008 statement, could not be corroborated/verified and a formal finding to this effect was made in April 2009.  

At this point, the evidence on file contains conflicting information regarding the matter of whether a diagnosis of PTSD is warranted, and a VA opinion without supporting rationale addressing whether a psychiatric disorder other than PTSD is etiologically related to service.  Once the Board undertakes to provide an appellant with an examination and medical nexus opinion, these must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicolson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  In light of the inadequacies mentioned above, a request for supplemental medical examination is warranted in this case.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

With respect to the increased initial rating claims for peripheral neuropathy of the lower extremities, the Veteran last underwent a VA examination for his service connected diabetes mellitus and associated manifestations in April 2010.  At that time, the Veteran complained of paresthesia of the feet, worse on the right side.  Mild peripheral vascular disease of the lower extremities was diagnosed and this was described as a complication of diabetes.  The examiner noted that the Veteran had been previously diagnosed with peripheral neuropathy upon VA examination of 2008.  It was noted that during the 2010 examination, he complained of peripheral neuropathy, but physical findings of sensory loss were only found in the left foot.  The examiner observed that diabetic neuropathy was not a unilateral disease, bringing this previous diagnosis into doubt.  

In travel Board hearing testimony presented in 2012, the Veteran generally indicated that he believed his neurological symptoms had become worse since last evaluated (pgs. 23-24).  He described having bilateral symptoms of the lower extremities such as tingling and numbness, occurring intermittently every day.  

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  However, a new examination is appropriate when there is an assertion of an increase in severity since the last examination, as is essentially the case here.  See 38 C.F.R. § 3.159 (2011); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995).  Therefore, new and contemporaneous examinations must be administered to determine the manifestations and level of severity associated with the Veteran's service-connected peripheral neuropathy of the lower extremities.  

The Board also observes that the VA treatment records in this case may not be up to date, reflecting treatment only to December 2009.  As the case is being remanded, and it appears that the Veteran receives treatment through VA, records dated from December 2009 forward will be sought and added to the record, prior to readjudication of the claim.  In this regard, the Board points out that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); See 38 U.S.C.A. § 5103A (b-c) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).

Accordingly, the case is REMANDED for the following action:

1.  The RO shall afford the Veteran an opportunity to submit or identify any additional evidence relevant to his service connection claim for a psychiatric disorder to include PTSD, and the increased rating claim for peripheral neuropathy of the lower extremities.  Appropriate steps shall be taken to obtain any identified records.

In addition, copies of all pertinent VA records not yet on file must be requested and added to the claims file.  Specifically pertinent in this regard are records relating to diabetes and its manifestations, as well as psychiatric/mental health treatment records, assessments and examination reports dated from December 2009, forward.  

2.  The RO/AMC shall contact the Veteran to give him another opportunity to provide any additional specific information he may have concerning his claimed stressors.  In this regard, he should be asked to provide as much information as possible, particularly dates and places relating to his reported service-related stressors.

3.  Thereafter the RO should determine whether adequate information has been provided to verify any of the Veteran's reported stressors.  In this regard, reports made by the Veteran in an October 2008 stressor statement, and any additional information provided thereafter which may assist in verifying the Veteran's reported stressors, should be considered.

4.  Whether or not the Veteran's reported stressors can be verified, schedule the Veteran for VA examination by a psychiatrist or psychologist in conjunction with the pending service connection claim for an acquired psychiatric disorder, to include PTSD.  All studies deemed appropriate in the medical opinion of the examiner should be performed, and all findings should be set forth in detail.  The claims file and a copy of this remand should be made available to the examiner, who should review the entire claims folder in conjunction with this examination.  This fact should be so indicated in the examination report.  The rationale for any opinion expressed should be included in the examination report.  If the examiner determines that it is not feasible to respond to any of the inquiries below, the examiner should explain why it is not feasible to respond.

The examiner should elicit from the Veteran a narrative of his history of relevant symptoms during and since service; and any stressors (stressful events) he attributes as a cause of a psychiatric disorder, to specifically include PTSD, and diagnosed depressive disorder.

With respect to PTSD, the examiner should initially determine whether the criteria for a diagnosis of PTSD in accordance with the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) have been met.  See 38 C.F.R. § 4.125(a).  If not, the examiner should provide an explanation reconciling this conclusion with VA medical records which reflect that an assessment of PTSD was previously made.

If so, the specific service-related stressor or stressors supporting that diagnosis should be identified (whether verified or not).  The VA examiner is asked to render an opinion addressing whether it is at least as likely as not (50 percent or greater) that PTSD is related to the Veteran's fear of hostile military or terrorist activity specifically discussing whether: a) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror; b) the claimed stressor is adequate to support a diagnosis of PTSD; and c) the Veteran's symptoms are related to the claimed stressor.

With respect to psychiatric disorder other than PTSD, the examiner is asked to identify and state the diagnosis of any currently manifested psychiatric disorder (other than PTSD) and describe the manifestations of each diagnosed disorder.  For each such diagnosed psychiatric disorder, to specifically include depressive disorder, the examiner is asked to address whether it is at least as likely as not (a 50 percent, or greater, likelihood), or, is less than likely, or, is unlikely, that the disorder was incurred during or first manifested during the Veteran's active service period extending from August 1969 to August 1971 or during the first-post service year.

The examiner should address the more general question of whether it is at least as likely as not that any currently manifested psychiatric disorder (other than PTSD) is otherwise etiologically related to the Veteran's period of active service (such as by virtue of chronicity and continuity of symptoms, or based on a finding that it was caused by or related to any incident or event that occurred during service, including any verified stressful event).

The medical basis for all opinions expressed should be discussed for the record.  It would be helpful if the examiner, in expressing his or her opinion, would use the language "likely," "unlikely" or "at least as likely as not."  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

5.  The RO shall schedule the Veteran for a VA neurology examination to determine the current nature and severity of his service-connected peripheral neuropathy of each lower extremity.  The claims folder should be made available to and reviewed by the examiner. 

The examiner should identify all manifestations (lay and clinical) attributable to the Veteran's neuropathy of the lower extremities.  The examiner should specifically discuss the extent, if any, of paralysis of the nerves involved.  Specifically, the degree of paralysis or incomplete paralysis caused by the peripheral neuropathy of the lower extremities secondary to diabetes mellitus should be assessed in terms of mild/moderate/severe.  The examiner is also asked to address whether the extent of neurological involvement is wholly sensory. 

In making such determination, a note to 38 C.F.R. § 4.124(a) states that the term "incomplete paralysis," where involving peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

6.  To help avoid future remand, VA must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, then appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  Following any further development deemed appropriate, to include any additional stressor development to the extent required, the AOJ should adjudicate the issue of service connection for an acquired psychiatric disorder, including PTSD and depressive disorder.  In doing so, the AOJ should consider 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843-39,852).  

The RO should also readjudicate the Veteran's increased initial rating claims for peripheral neuropathy of the lower extremities.  Readjudication of the claims should include consideration of whether staged ratings and/or an extraschedular evaluation is warranted.  

If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


